          Case 1:18-cv-00575-ABJ Document 14 Filed 11/19/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                             )
                                             )
 GENE SCHAERR,                               )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )       Case No. 1:18-cv-575-ABJ
                                             )
 UNITED STATES DEPARTMENT                    )
 OF JUSTICE, et al.,                         )
                                             )
                         Defendants.         )
                                             )
                                             )


                               DEFENDANTS’ STATUS REPORT

       Defendant Department of Justice (“DOJ”), Defendant Office of the Director of National

Intelligence (“ODNI”), Defendant National Security Agency (“NSA”), Defendant Central

Intelligence Agency (“CIA”), and Defendant Department of State (“State”), collectively

“Defendants,” by and through undersigned counsel, hereby submit this Status Report in response

to the Court’s September 6, 2018 Order.

       All defendant agencies have completed production of responsive, non-exempt

information. Defendants will confer with Plaintiff to determine whether Plaintiff is satisfied with

the productions or intends to challenge their sufficiency. Defendants will provide a status update

to the Court by December 19, 2018.

Dated: November 19, 2018




                                                 1
Case 1:18-cv-00575-ABJ Document 14 Filed 11/19/18 Page 2 of 2



                      JOSEPH H. HUNT
                      Assistant Attorney General

                      MARCIA BERMAN
                      Assistant Branch Director

                       /s/ Laura Hunt_________
                       LAURA HUNT
                       Trial Attorney
                       Maryland Bar Member
                       United States Department of Justice
                       Civil Division, Federal Programs
                       Branch
                       1100 L St. NW
                      Washington, D.C. 20530
                      (202) 616-8337 (office)
                      (202) 616-8470 (fax)
                      laura.a.hunt@usdoj.gov

                     Attorneys for Defendants




                               2
